
	

113 HR 909 IH: Welfare Integrity Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 909
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title IV of the Social Security Act to require
		  States to implement a drug testing program for applicants for and recipients of
		  assistance under the Temporary Assistance for Needy Families (TANF)
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Integrity Act of
			 2013.
		2.Drug testing program
			 for applicants for and recipients of assistance under State TANF
			 programs
			(a)State plan
			 requirement of drug testing programSection 402(a) of the Social
			 Security Act (42 U.S.C. 602(a)) is amended by adding at the end the
			 following:
				
					(8)Certification
				that the State will operate an illegal drug use testing program
						(A)In
				generalA certification by the chief executive officer of the
				State that the State will—
							(i)operate a program to conduct, in a calendar
				year, random testing for the use of illegal drugs (as defined in section
				408(a)(13)(G)(i)) of a number of applicants for assistance under the program
				referred to in paragraph (1) that is not less than 20 percent of the number of
				applicants who applied for the assistance in the preceding calendar year (after
				having signed a waiver of constitutional rights with respect to the testing);
				and
							(ii)deny the assistance to applicants who test
				positive for illegal drug use or who are convicted of drug-related crimes, as
				required by such section.
							(B)Requirement for
				continued testingThe program
				described in subparagraph (A)(i) shall include a plan to continue testing
				individuals receiving assistance under the program referred to in paragraph (1)
				for illegal drug use at random or set intervals after the initial testing of
				the individuals, at the discretion of the State agency administering the
				program so referred
				to.
						.
			(b)Requirement that
			 applicants and individuals receiving assistance be tested for illegal drug
			 useSection 408(a) of such Act (42 U.S.C. 608(a)) is amended by
			 adding at the end the following:
				
					(13)Requirement for
				drug testing; denial of assistance for individuals found to have used illegal
				drugs and individuals convicted of drug-related offenses
						(A)In
				generalA State to which a
				grant is made under section 403 shall operate a drug testing program that
				complies with the requirements of subparagraphs (A)(i) and (B) of section
				402(a)(8).
						(B)Waiver of
				constitutional rightsThe State may not use any part of the grant
				to provide assistance to any individual who has not signed a waiver of
				constitutional rights with respect to testing conducted pursuant to
				subparagraph (A). In the case of an individual who is receiving assistance
				under the State program funded under this part on the effective date of this
				paragraph, or whose application for the assistance is approved before such date
				if the assistance has not begun as of such date, a State may not provide the
				assistance to the individual unless the individual has signed such a waiver not
				later than 90 days after such date.
						(C)Denial of
				assistance for individuals who test positive for illegal drug use and
				individuals convicted of drug-related crimesIn the case
				of—
							(i)an
				individual who tests positive for illegal drug use under the program described
				in subparagraph (A); or
							(ii)an individual who
				is convicted of a drug-related crime after the effective date of this
				paragraph;
							the
				State shall not provide assistance to the individual under the State program
				funded under this part until the expiration of the waiting period described in
				subparagraph (D).(D)Waiting period
				after denial of benefitsThe waiting period described in this
				subparagraph shall extend 1 year after the date on which the individual is
				denied assistance under subparagraph (C).
						(E)Permanent denial
				of assistance after third drug-related denialIn the case of an
				individual who is denied assistance under subparagraph (C) 3 times, as a result
				of 3 separate positive tests for illegal drug use, 3 separate convictions for
				drug-related crimes (not including convictions that are imposed concurrently in
				time), or any combination of 3 such separate tests or convictions, a State may
				not provide assistance to the individual under the State program funded under
				this part after the 3rd such test or conviction.
						(F)Limitation on
				waiver authorityThe Secretary may not waive the provisions of
				this paragraph under section 1115.
						(G)DefinitionsIn
				this paragraph:
							(i)Illegal
				drugThe term illegal drug means a controlled
				substance as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802).
							(ii)Drug-related
				crimeThe term drug-related crime means any crime
				involving the possession, use, or sale of an illegal
				drug.
							.
			(c)Penalty for
			 failure To implement illegal drug use testing programSection 409(a) of such Act (42 U.S.C.
			 609(a)) is amended by adding at the end the following:
				
					(17)Penalty for
				failure to implement illegal drug use testing programIf the Secretary determines that a State to
				which a grant is made under section 403 in a fiscal year has violated section
				408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable
				to the State under section 403(a)(1) for the immediately succeeding fiscal year
				by an amount equal to 10 percent of the State family assistance
				grant.
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the 1st day of the 1st calendar quarter
			 that begins on or after the date that is 1 year after the date of the enactment
			 of this Act.
				(2)Delay permitted
			 if State legislation requiredIn the case of a State plan under
			 section 402(a) of the Social Security
			 Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan to meet the additional requirements imposed by the
			 amendments made by this Act, the State plan shall not be regarded as failing to
			 comply with the requirements of such section 402(a) solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
